      2:19-cr-00006-BHH        Date Filed 10/27/20      Entry Number 67        Page 1 of 2




                            UNITED STATES DISTRICT COURT

                             DISTRICT OF SOUTH CAROLINA

                                  CHARLESTON DIVISION


UNITED STATES OF AMERICA                     )       Case No.: 2:19-CR-006
                                             )
               vs.                           )       SUPPLEMENT to
                                             )       SENTENCING MEMORANDUM
GARY BLAIR SHAFFER                           )


       The Defendant, since the filing of his sentencing memorandum, has had several

developments in his health that he asks the Court consider in support of his previous request for a

variance.

       First, the Defendant contracted COVID-19 in late September and early October. His

condition became severe enough to require a six-day hospital stay. Luckily, he recovered from

the disease and was told by his doctor that he was most likely immune from the virus for around

90 days. The CDD reports that there is no surety among the scientific community at this time

about the length or extent of immunity for those who contract COVID-19. 1




       Although he has recovered from COVID-19, his trip to the hospital revealed two additional

previously unknown medical conditions – diabetes and spots on his lungs. It is true that diabetes

is a disease which the Bureau of Prisons has regular experience monitoring. However, Mr.



1 https://www.cdc.gov/coronavirus/2019-
ncov/hcp/faq.html#:~:text=The%20immune%20response%2C%20including,is%20not%20y
et%20understood (last visited 10/27/2020).
                                         Page 1 of 2
      2:19-cr-00006-BHH         Date Filed 10/27/20       Entry Number 67         Page 2 of 2




Shaffer’s diabetes puts him at additional substantial risk should he contract COVID-19 again. 2




       Perhaps more concerning are the spots on Mr. Shaffer’s lungs that were revealed on a scan

during his stay in the hospital for COVID-19 treatment. Mr. Shaffer is currently scheduled for an

initial appointment with a pulmonologist on Friday, November 5, 2020.

       These additional medical problems provide additional support for Mr. Shaffer’s previous

request for a variance from the guidelines as calculated in his case. Specifically, the Court should

consider the need “to provide the defendant with needed . . . medical care . . . in the most effective

manner.” 18 U.S.C. § 3553 (a)(2)(D). These additional medical issues justify a sentence of non-

incarceration for Mr. Shaffer because he can best get the medical treatment he needs at somewhere

other than the Bureau of Prisons. The requested sentence of probation and a fine will provide Mr.

Shaffer a continuity of medical care and ensure that his sentence is not inadvertently converted to

a death sentence.

                                               Respectfully submitted,

                                               /s/ Cody J. Groeber
                                               Cody J. Groeber, Esquire
                                               Assistant Federal Public Defender
                                               145 King Street, Suite 325
                                               Post Office Box 876
                                               Charleston, SC 29402
                                               Attorney ID# 12186
October 27, 2020




2 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-conditions.html (last visited 10/27/2020).
                                          Page 2 of 2
